Citation Nr: 1523160	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  11-23 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to October 1979.

This appeal comes before the Board of Veterans' Appeals (Board) from February 2012 (sleep apnea), November 2006 (back), and November 2005 (hearing loss) rating decisions of the Department of Veterans Affairs (VA) Regional Office.  

In April 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  Following the hearing the Veteran submitted additional evidence in support of his sleep apnea claim and waived the right to have the evidence initially considered by the RO.     38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  At his April 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, withdrew from appeal his claims for entitlement to service connection for a low back disability and entitlement to an initial compensable rating for bilateral hearing loss.

2.  Resolving all doubt in the Veteran's favor, the Veteran's sleep apnea had its onset during active duty service.





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal as to the issues of entitlement to service connection for a low back disability and entitlement to an initial compensable rating for bilateral hearing loss, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for establishing service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims

During his April 2015 hearing, the Veteran, through his representative, indicated that he wished to withdraw his appeal of the issues of entitlement to service connection for a low back disability, and entitlement to an initial compensable rating for bilateral hearing loss.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issues withdrawn by the Veteran, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues and they are dismissed.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran is seeking service connection for his sleep apnea, which he asserts began during his military service.  

As an initial matter, the Board notes that the Veteran was first diagnosed with sleep apnea in December 2004 based on the findings of a sleep study, and that he has reported continuous treatment since that time.  Thus, the Board finds that the requirements for a current disability have been met.  Accordingly, the question becomes whether the disability is related to service. 

In his September 1979 separation examination, the Veteran's nose, sinuses, mouth, and throat were all noted as being within normal limits.  However, the record contains several statements from other service members and one from the Veteran's ex-wife indicating that the during his service, the Veteran snored loudly, had troubled sleep, that he experienced apneic episodes, and that he had excessive daytime sleepiness.  Additionally, the Veteran's current wife, a Registered Nurse, testified at the hearing that she noticed the Veteran's snoring, as well as apneic episodes and encouraged him to see a physician for sleep apnea treatment.  Furthermore, in a November 2011 statement, the Veteran's private physician,    after considering the reports from the Veteran's comrades and the Veteran opined that the Veteran's sleep apnea had its beginning during the Veteran's service.  There is no medical opinion of record to the contrary.

The mandate to accord the Veteran the benefit of the doubt is triggered when the evidence has reached a stage of balance.  After review of the record, the Board is   of the opinion that the evidence is at least in equipoise regarding the question of whether the Veteran's current sleep apnea arose during his military service.  Accordingly, the benefit of the doubt rule will be applied, and service connection for sleep apnea is granted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


ORDER

The appeal as to the issue of entitlement to service connection for a low back disability is dismissed.

The appeal as to the issue of entitlement to an initial compensable rating for bilateral hearing loss is dismissed.

Entitlement to service connection for sleep apnea is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


